Title: John Adams to Abigail Adams, 11 August 1777
From: Adams, John
To: Adams, Abigail


     
      
       Aug. 11. 1777
      
     
     Your kind Favour of July 30. and 31. was handed me, just now from the Post office.
     I have regularly received a Letter from you every Week excepting one, for a long Time past, and as regularly send a Line to you inclosing Papers.—My Letters are scarcely worth sending. Indeed I dont choose to indulge much Speculation, lest a Letter should miscarry, and free Sentiments upon public Affairs intercepted, from me, might do much hurt.
     Where the Scourge of God, and the Plague of Mankind is gone, no one can guess. An Express from Sinnepuxent, a Place between the Capes of Delaware and the Capes of Cheasapeak, informs that a fleet of 100 sail was seen off that Place last Thursday. But whether this is Fishermens News like that from Cape Ann, I know not.
     The Time spends and the Campaign wears away and Howe makes no great Figure yet.—How many Men and Horses will he cripple by this strange Coasting Voyage of 5 Weeks.
     We have given N. Englandmen what they will think a compleat Tryumph in the Removal of Generals from the Northward and sending Gates there. I hope every Part of New England will now exert itself, to its Utmost Efforts. Never was a more glorious Opportunity than Burgoine has given Us of destroying him, by marching down so far towards Albany. Let New England turn out and cutt off his Retreat.
     Pray continue to write me every Week. You have made me merry with the female Frolic, with the Miser. But I hope the Females will leave off their Attachment to Coffee. I assure you, the best Families in this Place have left off in a great Measure the Use of West India Goods. We must bring ourselves to live upon the Produce of our own Country. What would I give for some of your Cyder?
     Milk has become the Breakfast of many of the wealthiest and genteelest Families here.
     Fenno put me into a Kind of Frenzy to go home, by the Description he gave me last night of the Fertility of the Season, the Plenty of Fish, &c. &c. &c. in Boston and about it.—I am condemned to this Place a miserable Exile from every Thing that is agreable to me. God will my Banishment shall not last long.
    